Citation Nr: 1236423	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder prior to May 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.

In November 2009 the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

The issue was previously remanded by the Board in December 2009 and April 2011.  During those times, the case also included the issue of service-connected for a right knee disorder.  In an August 2012 decision, the RO granted service connection for a right knee disability.  As the Veteran has not submitted a notice of disagreement with this decision the issue is considered granted in full and is no longer on appeal. 

The Board notes that subsequent to the April 2011 Board remand, the Veteran underwent a total knee replacement of his left knee in May 2012.  In an August 2012 decision, the RO assigned a temporary total disability rating (TTR) from May 31, 2012 to August 1, 2013.  The rating decision indicates that the minimum disability rating after a total knee replacement is 30 percent.  An August 2012 supplemental statement of the case and October 2012 statement discusses whether the Veteran's left knee disorder warrants a rating in excess of 30 percent.  However, the Board finds that the issue of a disability rating in excess of 30 percent from August 1, 2013 is not possible for review, and the issue on appeal has been changed to reflect that finding.  The Board further notes that the Veteran has not disagreed with the effective date of his TTR, therefore, that issue is also not available for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a September 2012 letter, the appellant indicated that he wished to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder prior to May 31, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, a September 2012 letter from the Veteran indicates that he desires to withdraw any outstanding issues on appeal.  Consequently, there remains no allegation of error of fact or law for the Board to review with respect to this matter.  Accordingly, the appeal for entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder prior to May 31, 2012 will be dismissed without prejudice.


ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder prior to May 31, 2012 is dismissed.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


